                                          Case 4:20-cv-04421-KAW Document 10 Filed 07/31/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                   UNITED STATES DISTRICT COURT

                                   7                               NORTHERN DISTRICT OF CALIFORNIA

                                   8

                                   9     WILLIE L. BROOKS, II,                                Case No. 20-cv-04421-KAW (PR)
                                                         Petitioner,
                                  10
                                                                                              ORDER OF TRANSFER
                                                  v.
                                  11

                                  12     PATRICK COVELLO, Acting Warden,
Northern District of California
 United States District Court




                                                         Respondent.
                                  13

                                  14

                                  15          Petitioner, a state prisoner incarcerated at Mule Creek State Prison, has filed a pro se

                                  16   petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254, challenging the housing

                                  17   conditions at Mule Creek State Prison.

                                  18          A federal petition for a writ of habeas corpus, made by a person in custody under the

                                  19   judgment and sentence of a state court, is properly filed in either the district of confinement or the

                                  20   district of conviction. 28 U.S.C. § 2241(d). The district court where the petition is filed may

                                  21   transfer the petition to the proper district in the furtherance of justice. Id. Federal courts in

                                  22   California traditionally have chosen to hear petitions challenging a conviction or sentence in the

                                  23   district of conviction. Dannenberg v. Ingle, 831 F. Supp. 767, 767 (N.D. Cal. 1993).

                                  24   However, because petitioner is challenging the conditions at his prison, the proper district in this

                                  25   case is the district of confinement.

                                  26          Mule Creek State Prison is located in the Eastern District of California. Accordingly,

                                  27   pursuant to 28 U.S.C. § 1406(a) and Habeas L.R. 2254-3(b), and in the interest of justice, the

                                  28   Clerk of the Court is ordered to TRANSFER this action to the United States District Court for the
                                          Case 4:20-cv-04421-KAW Document 10 Filed 07/31/20 Page 2 of 2




                                   1   Eastern District of California.

                                   2          All pending motions are TERMINATED on this Court’s docket as no longer pending in

                                   3   this Court.

                                   4          IT IS SO ORDERED.

                                   5   Dated: July 31, 2020

                                   6
                                                                                              KANDIS A. WESTMORE
                                   7                                                          United States Magistrate Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                    2
